UNITED STATES COURT OF APPEALS
                                                        United States Court of Appeals
                             FIFTH CIRCUIT                       Fifth Circuit

                                                              FILED
                                                            May 10, 2005
                             No. 04-30794
                           Summary Calendar
                                                       Charles R. Fulbruge III
                                                               Clerk
                       UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                 versus

                         AUDON CIENFUEGOS-PAZ,

                                                    Defendant-Appellant.


             Appeal from the United States District Court
                 for the Western District of Louisiana
                         (5:03-CR-50130-1-SMH)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Audon     Cienfuegos-Paz   appeals   his   conditional      guilty-plea

conviction for possession with intent to distribute cocaine.                       He

contends the district court erred in denying his motion to suppress

the cocaine seized in conjunction with the traffic stop that led to

his arrest.     The denial of a motion to suppress is reviewed under

a two-tiered standard:      findings of fact are reviewed for clear

error; conclusions of law, de novo.             E.g., Ornelas v. United

States, 517 U.S. 690, 694-97 (1996).       We view the evidence in the



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
light most favorable to the prevailing party, in this instance, the

Government.   E.g., United States v. Jones, 234 F.3d 234, 239 (5th

Cir. 2000).

     First,   Cienfuegos-Paz      claims    that,    after    the   trooper

determined he was not driving impaired and the records check came

back negative, the trooper’s continued questioning about illegal

activity resulted in an unconstitutional prolonged detention, which

tainted his subsequent consent to search the vehicle.          Cienfuegos-

Paz’s documentation was returned to him before the trooper asked

for consent to search the vehicle; and, although the trooper did

ask Cienfuegos-Paz whether there was anything illegal in the

vehicle, the trooper did not accuse Cienfuegos-Paz of any criminal

activity that would permit his regarding the request to search as

a continuation of the initial detention.            Cf. United States v.

Santiago, 310 F.3d 336, 337-43 (5th Cir. 2002) (finding consent to

search vehicle invalid where, immediately prior to search request,

the officer asked whether driver knew that road was used to

transport drugs); United States v. Dortch, 199 F.3d 193, 198-203

(5th Cir. 1999), corrected on denial of rehearing, 203 F.3d 883

(5th Cir. 2000) (finding consent to search involuntary where police

officers   retained   suspect’s   license   and     rental   papers).   In

addition, nothing in the record indicates Cienfuegos-Paz did not

feel free to leave when his documentation was returned to him.

Accordingly, the district court did not clearly err in finding


                                    2
Cienfuegos-Paz’s consent was voluntarily given during a consensual

encounter following the end of a valid traffic stop.             See United

States v. Sanchez-Pena, 336 F.3d 431, 442-43 (5th Cir. 2003).

       For his other claim, Cienfuegos-Paz asserts his consent to

search was exceeded in scope and duration when, after the manual

search of the vehicle revealed no illegal contraband, the trooper

detained him pending the arrival of a canine unit to conduct a

further search of his vehicle.     Cienfuegos-Paz executed a written

consent form allowing the search of his vehicle.       That form did not

limit the scope of the search to a cursory look.           Moreover, at no

time   did   Cienfuegos-Paz   protest   the   scope   of   the    search    or

otherwise attempt to withdraw his consent, even though the consent

form stated he could terminate the search at any time.            Thus, the

district court did not clearly err in finding the search was within

the scope of Cienfuegos-Paz’s consent.           See United States v.

Stewart, 93 F.3d 189, 192 (5th Cir. 1996); United States v.

McSween, 53 F.3d 684, 688 (5th Cir.), cert. denied, 516 U.S. 874

(1995).

                                                                 AFFIRMED




                                   3